Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the RCE filed 1/19/21.
	Claims 1-23 and 31-33 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wloczysiak, Pub. No. US 2015/0303973, (“Wloczysiak”), in view of Khlat et al., Pub. No. US 2015/0117281, (“Khalt”), newly cited.
Independent Claims
Regarding the anticipation of independent claim 1, Wloczysiak teaches the claimed limitations “A wireless communications apparatus (Fig. 1, wireless device 11) comprising: 
multiple antennas (Fig. 1, primary antennas 14) including a first antenna (Fig. 5, antenna 102) and a second antenna (Fig. 5, antenna 101); 
a switched extractor (Fig. 5, antenna switch module 103) coupled to the first antenna, the switched extractor including: 
an extractor (Fig. 5, diplexer 108) having multiple filters (Fig. 5, diplexer 108 having high band (HB) filter and mid-band (MB) filter), the extractor configured to extract an extraction frequency band (mid and high bands using the mid and high band filters) using the multiple filters, the multiple filters including a band-rejection filter (Fig. 5, HB filter included within diplexer 108) and a bandpass filter (Fig. 5, MB filter included within diplexer 108), the band-rejection filter configured to suppress frequencies within the extraction frequency band (MB range) and pass frequencies on (the HB filter suppresses the frequencies less than 2.3 GHz, i.e., the frequencies at , the bandpass filter configured to pass frequencies within the extraction frequency band (the MB filter passes the MB range of frequencies, between 1 GHz and 2.3 GHz); 
a bypass line (Fig. 5, e.g., the line connecting HB_P terminal with switch 106 when the switch 106 is in the “top” position shown in Fig. 5); and 
switching circuitry (Fig. 5, switches 106, 113, 114) coupled to the extractor and the bypass line, the switching circuitry configured to selectively establish a bypass signal path (Fig. 5, when switch 106 is in the “top” position shown in Fig. 5) including the bypass line or a concurrent signal path (Fig. 5, when switch 106 is in the “middle” position connecting antenna 102 to diplexer 108 and switches 113, 114 are both closed) including the extractor; 
multiple transceiver units (Fig. 1, transceiver 13) including a first transceiver unit (e.g., a 3G transceiver unit, see paragraph nos. [0056] – [0058] which disclose that mobile device 11 can be a multi-band and/or multi-mode device and 3G is one example of a mode and/or band) and a second transceiver unit (e.g., an inherent second or 4G transceiver unit since 4G is another example of a mode and/or band), the first transceiver unit coupled to the first antenna via the switched extractor (Fig. 5, the 3G , the second transceiver unit coupled to the first antenna via the switched extractor and coupled to the second antenna (the inherent 4G transceiver unit is coupled to the, e.g., MB_P terminal and to first antenna 102 via antenna switch module 103 and coupled to second antenna 101); and 
at least one processor (Fig. 1, control component 18, see paragraph no. [0064, “the control component 18 can provide control signals to the antenna switch module 12 … by setting states of switches”) coupled to the switching circuitry, the at least one processor configured to cause the switching circuitry to selectively connect the first transceiver unit to the first antenna via the bypass signal path (3G transceiver unit, line connecting HB_P terminal to top position of switch 106 and first antenna 102) or via the concurrent signal path (switches 113, 114 closed and switch 106 in middle position) based on the extraction frequency band (HB and/or MB band) and an operational frequency band (band associated with the 3G transceiver unit) associated with the first transceiver unit” (3G transceiver unit) as recited in claim 1 with the exception of the striked-through limitations.  The underlined limitations represent the newly added subject matter in this amendment.
Alternatively, assuming arguendo that the “second transceiver unit” (e.g., an inherent 4G transceiver unit) is not considered inherent in Wloczysiak, the use of separate transceiver units for different modes or bands in cellular communications is 
Wloczysiak does not teach the striked-through limitations, namely, a band-rejection filter which pass frequencies on “each side” of the extraction frequency as recited in claim 1.  In Wloczysiak, a band-rejection filter (HB filter within diplexer 108 shown in Fig. 5, and as explained above) pass frequencies on one side of the extraction frequency.
Khlat teaches in Fig. 1 an RF filter circuit 22 which forms a part of a tunable RF diplexer 10.  The RF filter circuit 22 is configured to provide a passband and a notch; for example, see the Abstract and Fig. 2D which shows a passband 62 and a notch 66 or stopband.  As can be seen in Fig. 2D, frequencies outside of the notch 66 are allowed to pass on each side of the notch 66, via the RF filter circuit 22.  See also Fig. 5 which shows a notch and passband overlapping one another.  See also Figs. 14-15 for additional illustrations of the notch and passband in accordance with another embodiment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wloczysiak by incorporating the teachings of Khlat to provide lower insertion losses and higher isolation, as suggested by Khlat in 
Regarding independent claim 21, this claim substantially claims the same subject matter as claim 1 and hence, the above rejection of claim 1 applies with equal force to this independent claim and as amplified below to account for the minor differences between the two claims.
Regarding further independent claim 21, the recited “processor means” is taught by Wloczysiak’s control component 18 as shown in Fig. 1.  The control component 18 corresponds to the corresponding structure (processor) of the processer means disclosed by applicant’s specification.  The corresponding structure of the recited “switch means” is shown in Figs. 4, 6, and 8-1 of applicant’s drawings.  While the switching circuit (switches 113, 114, and 106) of Wloczysiak may not arguably be the same as applicant’s corresponding structure, such a switching circuit in Wloczysiak is deemed to be an equivalent of applicant’s disclosed structure since the switching circuit in Wloczysiak performs the identical claimed function in substantially the same way to produce substantially the same results.
Dependent Claims
Regarding claim 2, Wloczysiak teaches “wherein the at least one processor is configured to cause the switching circuitry to selectively connect the first transceiver unit to the first antenna via the bypass signal path or via the concurrent signal path based on a proximity of the extraction frequency band to the operational frequency band associated with the first transceiver unit” (the “proximity” limitation is taught since when the switch 106 is in the top position as shown in Fig. 5, the high band signal from the antenna 102 is sent to the connected transceiver unit (e.g., the 3G transceiver unit) which operates in the high band; hence, the high band signal from the antenna 102 is “proximate” to the high band operational frequency band of the 3G transceiver unit).  
Regarding claim 3, Wloczysiak teaches “wherein the operational frequency band corresponds to a frequency band in which the first transceiver unit is currently transmitting or receiving” (e.g., the 3G transceiver unit’s operational frequency band when the 3G transceiver is receiving a 3G signal). 
Regarding claim 4, Wloczysiak teaches “wherein the at least one processor is configured to cause the switching circuitry to selectively connect the first transceiver unit to the first antenna via the bypass signal path instead of via the concurrent signal path responsive to the extraction frequency band being adjacent to or at least partially overlapping with the operational frequency band associated with the first transceiver unit” (the “at least partially overlapping” limitation is taught since when the switch 106 
Regarding claim 5, Wloczysiak teaches “wherein the operational frequency band associated with the first transceiver unit comprises a band assignment that comports with a Long-Term Evolution (LTE) standard” (see paragraph no. [0058] which discloses the LTE standard and the “first transceiver unit” could be an LTE transceiver unit rather than a 3G transceiver unit as noted in the examples above).  
Regarding claim 6, Wloczysiak teaches “wherein the switching circuitry is configured to: connect the second transceiver unit to the first antenna via the concurrent signal path responsive to connection of the first transceiver unit to the first antenna via the concurrent signal path (see Fig. 5 when the switches 113, 114 are closed and switch 106 is in the middle position); and disconnect the second transceiver unit from the first antenna responsive to connection of the first transceiver unit to the first antenna via the bypass signal path” (see Fig. 5 when switches 113, 114 are open and switch 106 is in the top position as shown). 
Regarding claim 7, Wloczysiak teaches “wherein: the switched extractor includes another bypass line (Fig. 5, line connecting MB_P terminal to switch 106 when switch 
Regarding claim 8, Wloczysiak teaches “wherein the at least one processor is configured to cause the switching circuitry to selectively connect the second transceiver unit to the first antenna via the other bypass signal path or via the concurrent signal path” (see Fig. 5 when the “second transceiver unit” (e.g., 4G transceiver unit) is connected to the MB_P terminal).  
Regarding claim 9, Wloczysiak teaches “wherein the switching circuitry is configured to: connect the first transceiver unit to the first antenna via the concurrent signal path responsive to connection of the second transceiver unit to the first antenna via the concurrent signal path (Fig. 5, when switches 113, 114 are closed and switch 106 is in the middle position); and disconnect the first transceiver unit from the first antenna responsive to connection of the second transceiver unit to the first antenna via the other bypass signal path” (Fig. 5, when switches 113, 114 are open and switch 106 is in the bottom position).
Regarding claim 18, Wloczysiak teaches “wherein the extractor is configured to: produce a first separated signal suppressing the extraction frequency band using the band-rejection filter (the non-high bands are suppressed by the high band filter); and 
Regarding claim 20, Wloczysiak teaches “a display screen, wherein the at least one processor is operably coupled to the display screen and the multiple transceiver units, the at least one processor configured to present one or more graphical images on the display screen based on signals communicated via at least one of the first antenna or the second antenna and using at least one of the first transceiver unit or the second transceiver unit” (a display screen is inherent in the mobile device or mobile phone 11 of Fig. 1 and the “graphical images” are also inherently displayed on the display screen when receiving a phone call on the mobile phone or downloading content from the internet using a 4G connection).
Claims 10, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wloczysiak and Khlat as applied to claim 1 above and further in view of Poulin, Pub. No. US 2012/0009886, (“Poulin”).
Regarding claim 10, Wloczysiak teaches “wherein: the first transceiver unit is configured to communicate via a wireless wide area network (WWAN)” (see paragraph nos. [0056] – [0058]) but not explicitly the limitation “the second transceiver unit is configured to communicate via a wireless local area network (WLAN)” as recited in claim 10.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wloczysiak and Khlat by incorporating a WLAN communication capability as taught by Poulin to allow the mobile device to use a WLAN network for connecting to the internet to save the cellular data plan usage of the mobile device user which is considered well known in the art.  In addition, the usage of the WLAN network deceases the load on the cellular network which increases the capacity of the cellular network.
Regarding claim 11, Wloczysiak teaches “wherein: the at least one processor is configured to cause the switching circuitry to establish a bypass mode of the switched extractor by connecting the first transceiver unit to the first antenna via the bypass signal path instead of via the concurrent signal path (see Fig. 5 when switch 106 is in the top position as shown); the first transceiver unit is configured to be actively communicating via the WWAN using the first antenna for the bypass mode of the switched extractor” (Fig. 5, when switch 106 is in the top position as shown and receiving signals at antenna 102) as recited.
Wloczysiak does not teach the limitations “the second transceiver unit is configured to be actively communicating via the WLAN using the second antenna for the bypass mode of the switched extractor” as recited. It does teach using a second 
Poulin teaches a wireless mobile device which actively communicates with both a WWAN network and a WLAN network using separate transceivers, see Fig. 3 and paragraph nos. [0034] – [0035] and [0038] – [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Wloczysiak, Khlat, and Poulin by incorporating a simultaneous active WLAN communication capability as taught by Poulin to allow the mobile device to use a WLAN network for connecting to the internet to save the cellular data plan usage of the mobile device user while concurrently making a phone call using the WWAN network which is considered well known in the art.  
Regarding claim 13, Wloczysiak teaches “wherein: the at least one processor is configured to cause the switching circuitry to establish a concurrent mode of the switched extractor by connecting the first transceiver unit and the second transceiver unit to the first antenna via the concurrent signal path (Fig. 5 when switches 113, 114 are closed and switch 106 is in the middle position); the first transceiver unit is configured to be actively communicating via the WWAN using the first antenna for the 
It does not teach “the second transceiver unit is configured to be actively communicating via the WLAN using the first antenna for the concurrent mode of the switched extractor” as recited in claim 13.  It does teach using a second transceiver unit (e.g., any one of 3G, 4G, or advanced LTE standard transceiver units) connected to the MB_P terminal and to the first antenna 102 (see Fig. 5) when the antenna switch module 103 is in the concurrent mode, i.e., the switch 106 is in the middle position and switches 113, 114 are closed.
Poulin teaches a wireless mobile device which actively communicates with both a WWAN network and a WLAN network using separate transceivers, see Fig. 3 and paragraph nos. [0034] – [0035] and [0038] – [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Wloczysiak, Khlat, and Poulin by incorporating a simultaneous active WLAN communication capability as taught by Poulin to allow the mobile device to use a WLAN network for connecting to the internet to save the cellular data plan usage of the mobile device user while concurrently making a phone call using the WWAN network which is considered well known in the art.  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wloczysiak and Khlat as applied to claim 21 above and further in view of Zhang et al, Pub. No. US 2014/0241446, (“Zhang”).
Wloczysiak further teaches “wherein the processor means is configured to cause the switch means to selectively connect the first transceiver unit to the first antenna via the bypass signal path or via the concurrent signal path (Fig. 5, “first antenna” 102 is coupled to a transceiver (e.g., a 3G transceiver unit, see paragraph nos. [0056] – [0058] which disclose that mobile device 11 can be a multi-band and/or multi-mode device and 3G is one example of a mode and/or band) via the bypass signal path (top line connecting switch 106 to HB_P terminal) or via the concurrent signal path (when switch 106 is in middle position and switches 113, 114 are closed)) based at least in part on 
Wloczysiak does not appear to explicitly teach controlling the switches based on “adjustment of a multiple-input, multiple-output (MIMO) configuration for a wireless wide area network (WWAN) communication” as recited.  It is noted that Wloczysiak does teach a MIMO configuration as that term is broadly construed since it teaches using multiple antennas for data transmission and/or reception.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wloczysiak and Khlat by incorporating the teachings of Zhang to control its switches near the antennas based on a change in the downlink MIMO configuration to account for changed conditions experienced by the UE, as suggested by Zhang in paragraph no. 0106.  This modification would lead to a better signal reception by the UE if for example, one or more of the UE’s antennas are shadowed or blocked, as suggested by Zhang in paragraph no. 0106.
Allowable Subject Matter
Claims 31- 33 are allowed for reasons of record.  Newly submitted independent claim 31 is a combination of claims 1, 10 and 15 and claim 15 was objected to as including allowable subject matter in the first non-final office action dated 6/9/20.
Claims 12, 14-17, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Wloczysiak is the closest prior art of record.
The prior art of record does not teach or suggest the limitations “the at least one processor is configured to cause the switching circuitry to establish the bypass mode of the switched extractor responsive to the WWAN band being adjacent to or at least claim 12, the limitations “the at least one processor is configured to cause the switching circuitry to establish the concurrent mode of the switched extractor responsive to the second portion of the WWAN band being adjacent to or at least partially overlapping with the WLAN band” as recited in claim 14, the limitations “a first portion of the multiple transceiver units, including the first transceiver unit, is configured to communicate via the WWAN using a first multiple-input, multiple-output (MIMO) configuration at the first time; and a second portion of the multiple transceiver units, including the second transceiver unit, is configured to communicate via the WLAN using a second MIMO configuration at the first time” as recited in claim 15, the limitations “wherein the bypass line comprises at least one filter” as recited in claim 19, and the limitations “comparison means for determining whether the extraction frequency band is proximate to the operational frequency band associated with the first transceiver unit” as recited in claim 22.
Claims 16-17 depend from claim 15.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414